By proper affidavit and information the appellant was charged with theft of property under the value of $50. The County Court, in which the case was tried, convened on May 1, 1911, and adjourned for the term on May 20, 1911. On *Page 476 
May 4 the cause was tried, appellant convicted and fined $50 and thirty days in jail.
The court improperly allowed thirty days after adjournment for the filing of a statement of facts and bills of exceptions. There is a purported bill of exceptions and a purported statement of the facts filed twenty-six days after the adjournment. The State objects to the consideration of either of these matters, because not filed in time as required by law. This contention is correct and the statement of facts and bill of exceptions will not be considered. Misso v. State, 61 Tex.Crim. Rep.,135 S.W. 1173; Blackshire v. State, 33 Tex.Crim. Rep.; Dement v. State, 39 Tex.Crim. Rep.; Williams v. State,35 Tex. Crim. 371; Irby v. State, 34 Tex.Crim. Rep.; Mosher v. State, 62 Tex.Crim. Rep., 136 S.W. 467; Griffin v. State, 62 Tex.Crim. Rep., 136 S.W. 778; Moore v. State,62 Tex. Crim. 119, 136 S.W. 1067; Gentry v. State,62 Tex. Crim. 497, 137 S.W. 696.
The court gave a correct charge which would be applicable to a state of proof that could be made under the complaint and information. The questions attempted to be raised can not be considered without a statement of facts.
The judgment is affirmed.
Affirmed.